Citation Nr: 1004418	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1960 to 
January 1964.  The Veteran died in June 2005.  The appellant 
is his widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of 
the Department of Veteran's Affairs (VA) regional office 
(RO) located in Huntington, West Virginia that denied the 
appellant's claim for service connection for the cause of 
the Veteran's death.  The Board notes that jurisdiction in 
this case was transferred to the RO located in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  The Veteran died in June 2005.  The death certificate 
shows that the immediate causes of death were ischemic heart 
disease, pulmonary hypertension, and chronic obstructive 
pulmonary disease (COPD), and that diabetes was an 
underlying or contributing factor.

2.  The Veteran was service connected for bilateral hearing 
loss, tinnitus, depression, left knee traumatic arthritis, 
status post arthroplasty, and right knee total arthroplasty 
at the time of his death.

3.  The preponderance of evidence is against a finding that 
a disability of service origin or a service-connected 
disability caused or contributed to the Veteran's death.




CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the appellant's claim for service connection 
for the cause of the Veteran's death, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
the Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

In addition, during the pendency of this claim, the Court 
held in Hupp v. Nicholson that 38 U.S.C.A. § 5103(a) notice 
for dependency and indemnity compensation (DIC) cases 
generally must include: (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the 
time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The Court also held in Hupp that where a claimant 
submits a non-detailed DIC application, VA is not obligated 
to inform the claimant of the specific reasons why any claim 
made during the deceased Veteran's lifetime was not granted.  
See id.  

In this case, the Board finds that a VCAA letter dated July 
2005 substantially satisfied the notice requirements of the 
VCAA.  Specifically, the July 2005 letter explained that 
evidence was required showing that the condition that 
contributed to the Veteran's death was caused by an injury 
or disease that began in service.  The letter also advised 
the appellant of her and VA's respective responsibilities 
under the VCAA.  It also listed the disabilities for which 
the Veteran had been awarded service connection, and it 
noted when the Veteran had been rated 100 percent disabled 
due to individual unemployability as well as when he was 
rated 100 percent disabled due to specific service-connected 
conditions.

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Under the VCAA, VA also has a duty to assist the appellant 
in the development of a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  In this case, the 
Veteran's relevant service treatment records, VA treatment 
records, and private treatment records are all in the claims 
folder.  The appellant has not referenced any outstanding, 
available records that she wanted VA to obtain or that she 
felt were relevant to the claim that have not already been 
obtained and associated with the claims folder.

Although a VA medical opinion addressing the etiology of the 
Veteran's death was not obtained in this case, the Board 
finds that there is no reasonable possibility that such a 
medical opinion would aid in substantiating the claim.  See 
Wood v. Peake, 520 F.3d 1345 (Fed. Cir 2008); Delarosa v. 
Peake, 515 F.3d 1319 (Fed. Cir. 2008). See also 38 U.S.C.A. 
§ 5103A(a) (West 2002). In this regard, the record contains 
no competent evidence suggesting that the his service-
connected disabilities caused or contributed to his death, 
or that disabilities that caused or contributed to his death 
were related in any way related to service.  

As will be discussed in greater detail below, the only 
evidence supportive of the claim consists of the statements 
made by the appellant during the course of this appeal and 
by the Veteran during his lifetime.  In this regard, the 
Board is cognizant that there are instances in which lay 
testimony can serve to establish an association between 
service and the claimed disability or death.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  For example, a lay 
person may be competent to offer testimony on certain 
medical matters, such as describing symptoms observable to 
the naked eye, or even diagnosing simple conditions such as 
a dislocated shoulder, and his or her lay testimony can 
provide competent lay evidence of a continuity of 
symptomatology.  However, as lay people, the Veteran and the 
appellant are not shown to be competent to offer an opinion 
on a matter clearly requiring medical expertise, such as 
linking his service-connected disorders to any of the 
disabilities that later caused or contributed to his death.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more 
complex medical questions).  Therefore, this is not a case 
in which the lay assertions made by the Veteran or the 
appellant may serve to establish any association between his 
death and either his military service or a service-connected 
disability.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Analysis

In June 2005, the Veteran died, and the death certificate 
shows that the immediate causes of death were ischemic heart 
disease, pulmonary hypertension, and COPD (in that order), 
and that diabetes was an underlying or contributing factor.  
Later in June 2005, the appellant initiated her claim for 
service connection for the cause of the Veteran's death.

The Board notes that, at the time of the Veteran's death, he 
was service connected for (1) bilateral hearing loss with a 
100 percent rating effective August 2, 2002, 
(2) tinnitus with a 10 percent rating effective October 10, 
1996, (3) depression with a 70 percent rating effective 
August 2, 2002, (4) left knee traumatic arthritis, status 
post arthroplasty, with a 60 percent rating effective August 
22, 2000, and (5) right knee total arthroplasty, with a 60 
percent rating effective August 22, 2000.

To warrant service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death. 38 U.S.C.A. § 1310 (West 2002 
and Supp. 2009); 38 C.F.R. § 3.312(a) (2009).  In order to 
constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death or otherwise be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b) (2009).  
For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002 and Supp. 2009); 
38 C.F.R. § 3.312 (2009).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including organic heart 
conditions, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112(a)(1), 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially.  38 C.F.R. §§ 3.312(c)(1) 
(2009).  It is not sufficient that it casually shared in 
producing death, but rather it must be shown that there was 
a casual connection.  Id.

Where there are primary causes of death that by their nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, it would generally 
not be reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2009).  

The Board notes that there is no lay or medical evidence of 
any cardiovascular disease or diabetes having been medically 
diagnosed within one year of discharge, and, therefore, 
there is no presumed service connection.  See 38 U.S.C.A. 
§§ 1112(a)(1), 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The first documented evidence of record of the Veteran's 
heart condition, hypertension, and COPD are October and 
November 1989 private treatment records that reflect that 
the Veteran was hospitalized for an acute inferior 
myocardial infarction and angioplasty was performed.  The 
hospitalization records reflect that the Veteran's past 
medical history was "really quite benign" except for the 
Veteran's smoking history of two to three packs per day for 
30 years as well as his hypertension.  He was diagnosed with 
coronary artery disease, an acute inferior myocardial 
infarction, hypertension, and COPD.  The Veteran later 
testified during a Board hearing that he was not aware that 
he had any heart or blood pressure problems until his 
myocardial infarction occurred in 1989, and that the doctors 
at the private facility did not provide him with any opinion 
as to what caused his heart condition.  See Hearing 
Transcript, September 2000 at 13, 18.

In April 1995, the Veteran underwent coronary artery bypass 
grafting surgery.  See VA Treatment Records, May 1995, 
November 1996.

An October 1996 general VA examination report reflects that 
diagnoses of coronary artery disease, status post myocardial 
infarction and coronary artery bypass grafting, and diabetes 
mellitus were recorded.

A July 1998 VA medical center record reflects that the 
Veteran was hospitalized for another myocardial infarction, 
and that forearm fasciotomy and a carpal tunnel release were 
performed.  A separate July 1998 VA record reflects that the 
appellant reported that the Veteran had been up late 
drinking and complained of severe chest pain in the morning 
prior to his admission to the hospital.  The discharge 
summary reflects secondary diagnoses including ongoing 
alcohol abuse and former tobacco abuse, as well as type II 
diabetes and hypertension, and that the Veteran was strongly 
urged to discontinue his alcohol and smoking habits.

Subsequent VA treatment records dated August 1999 through 
March 2005 reflect that the Veteran continued to be followed 
for, among other things, coronary artery disease, 
hypertension, COPD, and diabetes mellitus.

A September 2001 VA cardiovascular examination (performed 
relating to a service connection claim for heart disease as 
secondary to his service-connected bilateral knee condition) 
reflects that the examiner recorded diagnoses of, among 
other things, coronary artery disease, hypertension, 
diabetes, and tobacco abuse.  The examiner opined that it 
was "not likely" that the Veteran's heart disease was 
related to his service-connected knee conditions.  The 
examiner further opined that it was "much more likely" that 
the Veteran's heart disease was a result of hypertension, 
diabetes, smoking, family history, and hypercholesterolemia.  
The examiner noted that he reviewed the claims file.  The 
Board notes that this examiner's opinion as to the etiology 
of the Veteran's heart disease is the only medical opinion 
of record regarding the etiology of the Veteran's heart 
disease.

A March 2003 VA aid and attendance examination reflects that 
diagnoses of left ventricular thrombus, pneumonia, severe 
diabetes mellitus, coronary heart disease status post 
myocardial infarctions, congestive heart failure with an 
ejection fraction of 25 percent, and BPH were recorded.

In October 2003, the Veteran was placed on home oxygen 
therapy.

Between August 2002 and March 2005, VAMC records reflect 
that the Veteran was hospitalized six times for congestive 
heart failure, twice for syncope, and once for end-stage 
pulmonary fibrosis.  See VA Treatment Records, September 
2003 (congestive heart failure), November 2003 (syncope), 
May 2004 (syncope), July 2004 (congestive heart failure), 
August 2004 (end-stage pulmonary fibrosis), November 2004 
(congestive heart failure), February 2005 (congestive heart 
failure), and March 2005 (congestive heart failure); see 
also Private Treatment Record, August 2002 (congestive heart 
failure hospitalization at VAMC).

In April 2005, shortly before his death, the Veteran was 
hospitalized at a private facility in Orlando, Florida 
(during a trip there) for bronchospasm and COPD.  Diagnoses 
of pulmonary edema, ischemic cardiomyopathy with ejection 
fraction of 20 percent, congestive heart failure, coronary 
heart disease, status post bypass surgery, tobacco abuse, 
and oxygen dependency were also recorded.  The records also 
note that the Veteran reported that he continued to smoke 
one to 1 1/2 packs per day.

The Board notes that none of the above medical evidence of 
record relates the Veteran's heart disease, hypertension, or 
COPD to service (including to the Veteran's service-
connected bilateral knee condition or to stress).  Also, as 
noted above, the September 2001 VA examiner's opinion is the 
only medical opinion of record regarding the etiology of the 
Veteran's heart disease, except insofar as the October and 
November 1989 private hospitalization records (for a 
myocardial infarction) include a notation that the Veteran's 
history was "really quite benign" except for his having 
smoked two to three packs of cigarettes per day for 30 
years.  In light of the above, the Board finds that the 
preponderance of evidence of record is against granting 
service connection for the cause of the Veteran's death.  

As noted above, the Board acknowledges several lay 
statements made by the appellant, as well as statements made 
by the Veteran during his lifetime relating to his claims 
for service connection for heart disease.  Specifically, the 
Board acknowledges that in a May 1995 claim, he asserted 
that his heart disease was caused by stress from his VA 
claims being denied.  In a January 1998 statement relating 
to a TDIU claim, the Veteran asserted that stress from not 
receiving an earlier effective date for his service-
connected bilateral hearing loss caused his heart problems.  
In a subsequent January 1998 claim, he asserted that his 
heart disease was secondary to stress from his bilateral 
knee conditions.  With regard to all of the above lay 
contentions made by the Veteran, the Board finds that a lay 
person is not competent to offer an opinion on a matter 
clearly requiring medical expertise, such as an opinion as 
to whether any of his service-connected disabilities may 
have caused or aggravated his cardiovascular and pulmonary 
diseases and his diabetes.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).

In November 2003 and February 2004, the Veteran also 
submitted statements asserting that, in service, he ran 
through a gas chamber three times and may have been exposed 
to mustard gas or Agent Orange, which may have in turn 
caused or contributed to various health problems.  However, 
it is clear from the Veteran's statements that he is 
uncertain as to the nature of the gas he was exposed to, and 
that his allegations that it may have been mustard gas or 
Agent Orange were merely speculative.  The Board has no 
reason to doubt that the Veteran, as with many other 
soldiers, may have been exposed to tear gas as part of 
routine gas mask training.  There is no indication, however, 
in the Veteran's service treatment records that he was 
exposed to any mustard gas, herbicide, or other toxic 
chemical during active duty, and the Veteran is not 
competent to relate any of his disorders to tear gas 
training.  The Board further notes that the Veteran 
specifically denied (when asked by the RO) having served in 
Vietnam, and his DD 214 and service treatment records do not 
reflect any Vietnam service.  Thus, exposure to herbicides 
is not presumed.  

The Board notes that the first record of any heart disease, 
hypertension, or COPD was almost 25 years post-service.  In 
this regard, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or 
disease was incurred in service that resulted in a chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, and 1332-1333 (Fed. Cir. 2000).  In this case, as 
noted above, there was no evidence of record of any heart 
disease, hypertension, or COPD until 25 years post-service.

In short, for the reasons expressed above, the Board 
concludes that the preponderance of evidence is against 
granting service connection for the Veteran's cause of 
death, and the benefit of the doubt rule provided in 38 
U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


